DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/14/2019, 12/04/2019, 02/10/2020, 01/05/2021, and 04/06/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claim 16 is objected to because of the following informality:
Change from “partition a plurality of programmer-accessible registers in a computing” to “partition a plurality of programmer-accessible registers in [[a]] the computing” (page 26).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 14 recites, in part: “…execute a software compiler to execute the error detector block…”  However, in the Specification: ¶ 0033, the software compiler is executed to generate an executable program that includes, in part, the error detector block.  One skilled in the art knows that a compiler is used to create / generate executable code, not to execute the code itself.

generate the error detector block…”  Support for this change is found in, e.g., the Specification: ¶ 0036 and ¶ 0034.

The Examiner will interpret Claim 14 as if the aforementioned suggested change is present for the remainder of this Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Potlapally et al. (U.S. Patent No. US 9,836,354 B1), hereinafter “Potlapally.”

With regards to Claim 1, Potlapally teaches:
a method for detecting and recovery from soft errors in a computing device comprising:
executing a predefined critical instruction (Abstract: “critical computations;” Fig. 1; and col. 5, lines 24-45.);
executing an error detector block subsequent to executing the predefined critical instruction (Fig. 1; col. 5, lines 46-67; and col. 6, lines 1-12; regarding, e.g., comparison operation code that is added to received program instructions and/or to a replica of the received program instructions.  See, in particular, col. 6, line 9: “…after each instruction,…”.) to detect a soft error in the computing device (col. 2, lines 45-53; Fig. 1; and col. 6, lines 13-54; regarding, e.g., determining that compared results do not match each other.); and
invoking a diagnosis routine (Fig. 1 and col. 6, lines 13-54; regarding, e.g., 1] validating checkpoint data prior to restarting instruction executions, and/or 2] providing an indication of potentially-defective hardware.) and a recovery routine (Fig. 1 and col. 6, lines 13-54; regarding, e.g., restarting instruction executions from a previously-checkpointed state.) in response to detecting the soft error (Fig. 1 and col. 6, lines 13-54.).

With regards to Claim 2, Potlapally teaches the method of Claim 1 as referenced above.  Potlapally further teaches:
executing the error detector block to detect the soft error occurring during or prior to execution of the predefined critical instruction (col. 3, lines 33-67; col. 4, line 1; Fig. 1; col. 5, lines 46-67; and col. 6, lines 1-12.).


executing a software compiler (col. 3, lines 33-67 and col. 4, line 1.) to:
determine the predefined critical instruction (col. 3, lines 33-67 and col. 4, line 1.);
generate the error detector block corresponding to the predefined critical instruction (col. 3, lines 33-67 and col. 4, line 1.);
generate the diagnosis routine corresponding to the error detector block (col. 3, lines 33-67; col. 4, line 1; col. 4, lines 18-52; Fig. 1; and col. 6, lines 13-54.); and
generate an executable program comprising the predefined critical instruction, the error detector block, and the diagnosis routine (col. 3, lines 33-67; col. 4, line 1; col. 4, lines 18-52; Fig. 1; and col. 6, lines 13-54.).

With regards to Claim 13, Potlapally teaches:
a non-transitory computer-readable medium (CRM) comprising software with instructions (Fig. 9 and col. 25, lines 8-35.) configured to:
execute a predefined critical instruction (Abstract: “critical computations;” Fig. 1; and col. 5, lines 24-45.);
execute an error detector block subsequent to executing the predefined critical instruction (Fig. 1; col. 5, lines 46-67; and col. 6, lines 1-12; regarding, e.g., comparison operation code that is added to received program instructions and/or to a replica of the received program instructions.  See, in particular, col. 6, line 9: “…after each instruction,…”.) to detect a soft error in a computing device (col. 2, lines 45-53; ; and
invoke a diagnosis routine in response to detecting the soft error (Fig. 1 and col. 6, lines 13-54; regarding, e.g., 1] validating checkpoint data prior to restarting instruction executions, and/or 2] providing an indication of potentially-defective hardware.).

With regards to Claim 14, Potlapally teaches the CRM of Claim 13 as referenced above.  Potlapally further teaches:
wherein the software with instructions is further configured to execute a software compiler to execute the error detector block to detect the soft error occurring during or prior to execution of the predefined critical instruction (col. 3, lines 33-67; col. 4, line 1; Fig. 1; col. 5, lines 46-67; and col. 6, lines 1-12.).

With regards to Claim 15, Potlapally teaches the CRM of Claim 13 as referenced above.  Potlapally further teaches:
wherein the software with instructions is further configured to execute a software compiler (col. 3, lines 33-67 and col. 4, line 1.) to:
determine the predefined critical instruction (col. 3, lines 33-67 and col. 4, line 1.);
generate the error detector block corresponding to the predefined critical instruction (col. 3, lines 33-67 and col. 4, line 1.);
generate the diagnosis routine corresponding to the error detector block (col. 3, lines 33-67; col. 4, line 1; col. 4, lines 18-52; Fig. 1; and col. 6, lines 13-54.); and
generate an executable program comprising the predefined critical instruction, the error detector block, and the diagnosis routine (col. 3, lines 33-67; col. 4, line 1; col. 4, lines 18-52; Fig. 1; and col. 6, lines 13-54.).


Allowable Subject Matter
Claims 4-12 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114